Motion Granted in Part and Denied in Part; Order filed February 21, 2013




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-13-00043-CV
                               ____________

    PAREX RESOURCES, INC. AND RAMSHORN INTERNATIONAL
                       LIMITED, Appellants

                                    V.

                    ERG RESOURCES, LLC, Appellee
                               ____________

                           NO. 14-13-00073-CV
                               ____________

                   ERG RESOURCES, LLC, Appellant

                                    V.

            PAREX RESOURCES (BERMUDA), LTD, Appellee


                  On Appeal from the 61st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-16446

                                 ORDER
      On February 8, 2013, ERG Resources filed a motion for consolidation of
related cases and entry of a briefing schedule and for extension of word limits.
The motion is granted in part. Cause number 14-13-00043-CV, styled Parex
Resources, Inc. and Ramshorn International Limited v. ERG Resources, LLC and
cause number 14-13-00073-CV, styled ERG Resources, LLC v. Parex Resources
(Bermuda), Ltd. will be treated as companion cases for purposes of filing the
record.

      The parties may file one record, which will be entered in both cases. Upon
filing of the record each case will proceed independently for purposes of briefing.
When the briefs are filed and the cases are at issue, they will be submitted together
as companion cases.

                                       PER CURIAM